Exhibit 10.1

OWENS CORNING

2006 STOCK PLAN

I. INTRODUCTION

1.1 Purpose. The purpose of the Owens Corning Stock Incentive Plan (the “Plan”)
is to promote the long-term financial success of Owens Corning (the “Company”)
by (i) establishing a Management Equity Program; (ii) establishing a broad-based
Employee Equity Program for all Company employees (other than those persons
eligible to participate in the Management Equity Program); (iii) attracting and
retaining executive personnel of outstanding ability; (iv) strengthening the
Company’s capability to develop, maintain and direct a competent management
team; (v) motivating executive personnel by means of performance-related
incentives to achieve longer-range performance goals; (vi) providing incentive
compensation opportunities which are competitive with those of other major
corporations; (vii) enabling Company employees and executive personnel to
participate in the long-term growth and financial success of the Company through
increased stock ownership and (viii) serving as a mechanism to compensate
outside directors. Where the grant of shares of stock under this Plan is
restricted or rendered impracticable by foreign local laws and/or regulations,
the foregoing purposes will be promoted through some alternative arrangement (or
in some cases cash equivalents) as applicable.

1.2 Certain Definitions. In addition to the defined terms set forth elsewhere in
this Plan, the terms set forth below, shall, when capitalized, have the
following respective meanings.

“Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Bonus Stock” shall mean shares of Common Stock that are not subject to a
Restriction Period or Performance Measures.

“Cause” shall mean the willful and continued failure to substantially perform
the duties assigned by the Company (other than a failure resulting from the
optionee’s Disability), the willful engaging in conduct which is demonstrably
injurious to the Company or any Subsidiary, monetarily or otherwise, including
conduct that, in the reasonable judgment of the Committee, no longer conforms to
the standard of the Company’s employees or executives, any act of dishonesty,
commission of a felony, or a significant violation of any statutory or common
law duty of loyalty to the Company.

“Change in Control” shall have the meaning set forth in Section 6.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan,
consisting of two or more members of the Board, each of whom shall be (i) a
“Non-Employee Director”



--------------------------------------------------------------------------------

within the meaning of Rule 16b-3 under the Exchange Act, (ii) an “outside
director” within the meaning of Section 162(m) of the Code, and (iii) an
“Independent Director” within the meaning of the rules of the New York Stock
Exchange.

“Common Stock” shall mean the new common stock, $.10 par value, of the Company.

“Disability” shall mean the inability of the holder of an award to perform
substantially such holder’s duties and responsibilities for a continuous period
of at least six months, as determined solely by the Committee. To the extent
that Code Section 409A is applicable to a particular award, the term
“Disability” shall have the meaning as defined under that Section.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on the New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided further, that Fair Market Value may be
determined by the Committee by whatever other means or method as the Committee,
in the good faith exercise of its discretion, shall at such time deem
appropriate. Notwithstanding the foregoing, for any purposes under this Plan
including for Plan administrative purposes, the Committee may, in its
discretion, apply any other definition of Fair Market Value which is reasonable
and consistent with applicable tax, accounting and other rules.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof, as set forth in the Agreement, with an aggregate value
equal to the excess of the Fair Market Value of one share of Common Stock on the
date of exercise over the base price of such SAR, multiplied by the number of
such SARs which are exercised.

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
which meets the requirements of Section 422 of the Code, or any successor
provision, and which is intended by the Committee to constitute an Incentive
Stock Option.

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.

“Non-Qualified Stock Option” shall mean an option to purchase shares of Common
Stock that is not an Incentive Stock Option.

“Participant” shall mean an individual who has been granted an Incentive Stock
Option, a Non-Qualified Stock Option, an SAR, a Bonus Stock Award, Performance
Share Award, Restricted Stock Award or Restricted Stock Unit Award.

 

2



--------------------------------------------------------------------------------

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the
exercisability of all or a portion of an option or SAR, (ii) as a condition to
the grant of a Stock Award or (iii) during the applicable Restriction Period or
Performance Period as a condition to the holder’s receipt of Common Stock
subject to a Restricted Stock Award or a Performance Share Award and/or of
payment with respect to such award. The Committee may amend or adjust the
Performance Measures or other terms and conditions of an outstanding award in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in law or accounting, but only to the extent
such adjustment would not cause any portion of the award, upon payment, or the
option, upon exercise, to be nondeductible pursuant to Section 162(m) of the
Code. Such criteria and objectives may include one or more of the following:
total stockholder return (based on the change in the price of a share of the
Company’s Common Stock and dividends paid) earnings per share; operating income;
net income; return on stockholder’s equity; return on assets; return on capital
employed; economic value added; and cash flows (including, but not limited to,
operating cash flow, free cash flow, cash flow return on equity and cash flow
return on investment). If the Committee desires that compensation payable
pursuant to any award subject to Performance Measures be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, the Performance Measures (i) shall be established by the Committee no
later than the end of the first quarter of the Performance Period or Restriction
Period, as applicable (or such other time designated by the Internal Revenue
Service) and (ii) shall satisfy all other applicable requirements imposed under
Treasury Regulations promulgated under Section 162(m) of the Code, including the
requirement that such Performance Measures be stated in terms of an objective
formula or standard.

“Performance Period” shall mean any period designated by the Committee during
which the Performance Measures applicable to a Performance Share Award shall be
measured.

“Performance Share” shall mean a right, contingent upon the attainment of
specified Performance Measures within a specified Performance Period, to receive
one share of Common Stock, which may be Restricted Stock, or in lieu of all or a
portion thereof, at the Committee’s discretion, the Fair Market Value of such
Performance Share in cash.

“Performance Share Award” shall mean an award of Performance Shares under this
Plan.

“Permanent and Total Disability” shall have the meaning set forth in
Section 22(e) (3) of the Code or any successor thereto.

“Restricted Stock” shall mean shares of Common Stock that are subject to a
Restriction Period.

“Restricted Stock Unit” shall mean the right to receive one share of Common
Stock which shall be contingent upon the expiration of a specified Restriction
Period and subject to such additional restrictions as may be contained in the
Agreement relating thereto.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred,

 

3



--------------------------------------------------------------------------------

assigned, pledged, hypothecated or otherwise encumbered or disposed of, except
as provided in this Plan or the Agreement relating to such award or (ii) the
conditions to vesting applicable to a Restricted Stock Unit Award shall remain
in effect.

“SAR” shall mean a stock appreciation right which may be a Free Standing SAR or
a Tandem SAR.

“Stock Award” shall mean a Restricted Stock Award, a Restricted Stock Unit
Award, or a Bonus Stock Award.

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Non-Qualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of shares of Common Stock subject to
such option, or portion thereof, which is surrendered.

1.3 Administration. This Plan shall be administered by the Committee. The
Committee shall have the authority to determine eligibility for awards hereunder
and to determine the form, amount and timing of each award to such persons and,
if applicable, the number of shares of Common Stock, and the number of
Performance Shares subject to such an award, the exercise price associated with
the award, the time and conditions of exercise or settlement of the award and
all other terms and conditions of the award, including, without limitation, the
form of the Agreement evidencing the award. The Committee may, in its sole
discretion and for any reason at any time, subject to the requirements imposed
under Section 162(m) of the Code and regulations promulgated thereunder in the
case of an award intended to be qualified performance-based compensation, take
action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the Restriction Period
applicable to any outstanding Restricted Stock Award shall lapse, (iii) all or a
portion of the Performance Period applicable to any outstanding Performance
Share Award shall lapse, (iv) the Performance Measures applicable to any
outstanding Restricted Stock Award (if any) and to any outstanding Performance
Share Award shall be deemed to be satisfied at the maximum or any other level.

The Committee shall, subject to the terms of this Plan, interpret this Plan and
the application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be final, binding and conclusive.

The Committee shall keep minutes of its meetings and of action taken by it
without a meeting. A majority of the Committee shall constitute a quorum. The
acts of the Committee shall be either (i) acts of a majority of the members of
the Committee present at any meeting at which a quorum is present or (ii) acts
approved in writing by all of the members of the Committee without a meeting.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything in the Plan to the contrary, in accordance with
Section 157 of the Delaware General Corporation Law, the Committee may, by
resolution, authorize one or more executive officers of the Company to do one or
both of the following: (i) designate non-director and non-executive officer
employees of the Company or any of its Subsidiaries to be recipients of rights
or options entitling the holder thereof to purchase from the Company shares of
its capital stock of any class or other awards hereunder; and (ii) determine the
number of such rights or options, or awards to be received by such non-director
and non-executive officer employees; provided, however, that the resolution so
authorizing such executive officer or officers shall specify the total number of
rights or options, or awards such executive officer or officers may so award.
The Committee may not authorize an executive officer to designate himself or
herself or any director or other executive officer of the Company to be a
recipient of any such rights, options, or awards.

Notwithstanding anything in the Plan to the contrary, to the extent an award
granted hereunder would be subject to the requirements of Section 409A of the
Code and the regulations thereunder, then the Agreement for such award and the
Plan shall be construed and administered so as the award complies with
Section 409A of the Code and the regulations thereunder.

Awards may be granted to Participants in jurisdictions outside the United
States. To the extent necessary or advisable to comply with applicable local
laws while concurrently aiming to achieve the purposes of the Plan it may be
determined by the Committee that the terms and conditions applicable to those
awards granted to Participants outside the United States are different from
those under the Plan.

1.4 Eligibility. Participants in this Plan shall consist of such directors,
officers, and employees of the Company and its Subsidiaries, Affiliates or Joint
Ventures from time to time, and any other entity designated by the Board or the
Committee (individually a “Subsidiary” and collectively the “Subsidiaries”) as
the Committee, in its sole discretion, may select from time to time. For
purposes of this Plan, reference to employment by the Company shall also mean
employment by a Subsidiary, Affiliate or Joint Venture.

1.5 Shares Available. Subject to adjustment as provided in Section 6.7, [Insert
Number] shares of Common Stock shall be available under this Plan, reduced by
the sum of the aggregate number of shares of Common Stock which become subject
to outstanding options, including Directors Options, outstanding Free-Standing
SARs, outstanding Stock Awards and outstanding Performance Shares. To the extent
that shares of Common Stock subject to an outstanding option (except to the
extent shares of Common Stock are issued or delivered by the Company in
connection with the exercise of a Tandem SAR), Free-Standing SAR, Stock Award or
Performance Share are not issued or delivered by reason of the expiration,
termination, cancellation or forfeiture of such award, then such shares of
Common Stock shall again be available under this Plan.

Subject to adjustment as provided in Section 6.7, 2,000,000 shares of Common
Stock shall be available under this Plan for awards granted pursuant to the
Employee Equity Program to all Company employees, other than those persons
eligible to participate in the Management Equity Program.

 

5



--------------------------------------------------------------------------------

Shares of Common Stock shall be made available from authorized and unissued
shares of Common Stock, or authorized and issued shares of Common Stock
reacquired and held as treasury shares or otherwise or a combination thereof.

To the extent required by Section 162(m) of the Code and the rules and
regulations thereunder, the maximum number of shares of Common Stock with
respect to which options, SARs, Stock Awards or Performance Share Awards or a
combination thereof may be granted during any calendar year to any person shall
be [Insert Number], subject to adjustment as provided in Section 6.7.

For purposes of grants of Incentive Stock Options under this Plan, the maximum
number of shares available for such grant(s) shall be no more than [INSERT
NUMBER] shares.

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1 Stock Options. The Committee may, in its discretion, grant Incentive Stock
Options or Non-Qualified Stock Options to such eligible persons under
Section 1.4 as may be selected by the Committee.

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of Shares and Purchase Price. The number of shares and the purchase
price per share of Common Stock subject to an option shall be determined by the
Committee, provided, however, that the purchase price per share of Common Stock
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such option and provided further, that if an Incentive
Stock Option shall be granted to any person who, at the time such option is
granted, owns capital stock possessing more than ten percent of the total
combined voting power of all classes of capital stock of the Company (or of any
parent or subsidiary as defined in Section 424 of the Code) (a “Ten Percent
Holder”), the purchase price per share of Common Stock shall be the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.

(b) Option Period and Exercisability. Each option, by its terms, shall require
the Participant to remain in the continuous employ of the Company for at least
one year following the date of grant of the option before any part of the option
shall be exercisable, except in the case of a Change in Control. The period
during which an option may be exercised shall be determined by the Committee;
provided, however, that no Incentive Stock Option shall be exercised later than
ten years after its date of grant; provided further, that if an Incentive Stock
Option shall be granted to a Ten Percent Holder, such option shall not be
exercised later than five years after its date of grant. Once determined and
stated in an Agreement with respect to an option, the period during which an
option can be exercised shall not be further extended. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an option or to the exercisability of all or a portion
of an option. The Committee shall determine whether an option shall become
exercisable in cumulative or non-cumulative installments and in part or in full
at any time. An exercisable option, or portion thereof, may be exercised only
for whole shares of Common Stock.

 

6



--------------------------------------------------------------------------------

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanied by payment therefor in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) by the delivery of cash
in the amount of the aggregate purchase price payable by reason of such
exercise, (B) for employees other than Canadian employees, by delivery (either
actual delivery or by attestation procedures established by the Company) of
previously acquired shares of Common Stock that have an aggregate Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise (C) by the delivery of cash in the
amount of the aggregate purchase price payable by reason of such exercise by a
broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise, or (D) a combination of (A) and (B), in each
case to the extent set forth in the Agreement relating to the option, (ii) if
applicable, by surrendering to the Company any Tandem SARs which are cancelled
by reason of the exercise of the option and (iii) by executing such documents as
the Company may reasonably request. Any fraction of a share of Common Stock
which would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by the optionee. No shares of Common
Stock shall be issued and no certificate representing Common Stock shall be
delivered until the full purchase price therefore has been paid (or arrangement
made for such payment to the Company’s satisfaction).

Notwithstanding the foregoing, permitted exercise methods may be limited by the
terms of the individual Award Agreement.

2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons under Section 1.4 as may be selected by the Committee.
The Agreement relating to an SAR shall specify whether the SAR is a Tandem SAR
or a Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR.

(b) Exercise Period and Exercisability. Each SAR, by its terms, shall require
the Participant to remain in the continuous employ of the Company for at least
one year following the date of grant of the SAR before any part of the SAR shall
be exercisable, except in the case of a Change in Control. The Agreement
relating to an award of SARs shall specify whether such award may be settled in
shares of Common Stock (including shares of Restricted Stock) or cash

 

7



--------------------------------------------------------------------------------

or a combination thereof, provided, however, that cash settled SARs may only be
granted to persons not subject to United States income tax laws, including
Section 409A of the Code and the rules and regulations promulgated thereunder.
The period for the exercise of an SAR shall be determined by the Committee;
provided, however, that no SAR may be exercised later than 10 years after its
date of grant; provided further, that no Tandem SAR shall be exercised later
than the expiration, cancellation, forfeiture or other termination of the
related option. Once determined and stated in an Agreement with respect to an
SAR, the period during which an SAR can be exercised shall not be further
extended. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an SAR or to the
exercisability of all or a portion of an SAR. The Committee shall determine
whether an SAR may be exercised in cumulative or non-cumulative installments and
in part or in full at any time. An exercisable SAR, or portion thereof, may be
exercised, in the case of a Tandem SAR, only with respect to whole shares of
Common Stock and, in the case of a Free Standing SAR, only with respect to a
whole number of SARs. If an SAR is exercised for shares of Restricted Stock, a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c), or such shares shall be transferred to the
holder in book entry form with restrictions on the Shares duly noted, and the
holder of such Restricted Stock shall have such rights of a stockholder of the
Company as determined pursuant to Section 3.2(d). Prior to the exercise of an
SAR for shares of Common Stock, including Restricted Stock, the holder of such
SAR shall have no rights as a stockholder of the Company with respect to the
shares of Common Stock subject to such SAR.

(c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (i) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (ii) by executing such documents as
the Company may reasonably request.

2.3 Termination of Employment or Service. (a) Non-Qualified Stock Options and
SARs. All of the terms relating to the exercise period or to the vesting, in
whole or in part, or forfeiture and cancellation of such option or SAR award
upon a termination of employment or service with the Company of the holder,
whether by reason of disability, retirement, death or any other reason, shall be
determined by the Committee and as set forth in the Agreement. Notwithstanding
the foregoing, age and service requirements set forth in any individual Award
Agreement will be inapplicable in jurisdictions where they are in conflict with
implementation of the European Union Age Discrimination Directive.

(b) Incentive Stock Options. All of the terms relating to the exercise period or
to the vesting, in whole or in part, or forfeiture and cancellation of such
Incentive Stock Option award upon a termination of employment or service with
the Company of the holder, whether by reason of disability, retirement, death or
any other reason, shall be determined by the Committee and as set forth in the
Agreement. Notwithstanding the foregoing, age and service requirements set forth
in any individual Award Agreement will be inapplicable in jurisdictions where
they are in conflict with implementation of the European Union Age
Discrimination Directive.

 

8



--------------------------------------------------------------------------------

(c) Continuation of Service as a Non-Employee Director. Unless otherwise set
forth in the Agreement, a holder’s employment with the Company will not be
deemed to have terminated for purposes of this Section 2.3 if the holder
continues to provide services to the Company as a Non-Employee Director.

2.4 No Repricing. Notwithstanding anything in this Plan to the contrary and
subject to Section 6.7, without the approval of the stockholders of the Company
the Committee will not amend or replace any previously granted option or SAR in
a transaction that constitutes a “repricing,” as such term is used in
Section 303A.08 of the Listed Company Manual of the New York Stock Exchange.

III. STOCK AWARDS

3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons under Section 1.4 as may be selected by the Committee. The
Agreement relating to the Stock Award shall specify whether the Stock Award is a
Restricted Stock Award, a Restricted Stock Unit Award, or Bonus Stock Award.

3.2 Terms of Stock Awards. Stock Awards shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award, Restricted Stock Unit Award, or Bonus Stock
Award and the Performance Measures (if any) and Restriction Period applicable to
a Restricted Stock Award or Restricted Stock Unit Award shall be determined by
the Committee and set forth in the individual award Agreement.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
or Restricted Stock Unit Award shall provide, in the manner determined by the
Committee, in its discretion, and subject to the provisions of this Plan, for
the vesting, in whole or in part, of the shares of Common Stock subject to such
award, in the case of a Restricted Stock Award, or the vesting of the Restricted
Stock Unit Award itself, in the case of Restricted Stock Unit Award, (i) if
specified Performance Measures are satisfied or met during the specified
Restriction Period or (ii) if the holder of such award remains continuously in
the employment of or service to the Company during the specified Restriction
Period, and for the forfeiture of the shares of Common Stock subject to such
award in the case of a Restricted Stock Award, or the forfeiture of the
Restricted Stock Unit Award itself, in the case of a Restricted Stock Unit
Award, (x) if specified Performance Measures are not satisfied or met during the
specified Performance Period or (y) if the holder of such award does not remain
continuously in the employment of or service to the Company during the specified
Restriction Period.

Bonus Stock Awards shall not be subject to any Performance Measures or
Restriction Periods.

(c) Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be

 

9



--------------------------------------------------------------------------------

registered in the holder’s name and may bear a legend, in addition to any legend
which may be required pursuant to Section 6.6, indicating that the ownership of
the shares of Common Stock represented by such certificate is subject to the
restrictions, terms and conditions of this Plan and the Agreement relating to
the Restricted Stock Award. All such certificates shall be deposited with the
Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate, which would permit transfer to the
Company of all or a portion of the shares of Common Stock subject to the
Restricted Stock Award in the event such award is forfeited in whole or in part.
Upon termination of any applicable Restriction Period (and the satisfaction or
attainment of applicable Performance Measures), subject to the Company’s right
to require payment of any taxes in accordance with Section 6.5, the restrictions
shall be removed from the requisite number of any shares of Common Stock that
are held in book entry form, and all certificates evidencing ownership of the
requisite number of shares of Common Stock shall be delivered to the holder of
such award.

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the holder of such award shall have
all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution with respect to shares of Common Stock, other than
a regular cash dividend, shall be deposited with the Company and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made.

(e) Rights and Provisions Applicable to Restricted Stock Unit Awards. The
Agreement relating to a Restricted Stock Unit Award shall specify whether the
holder thereof shall be entitled to receive, on a current or deferred basis,
dividend equivalents, or the deemed reinvestment of, any deferred dividend
equivalents, with respect to the number of shares of Common Stock subject to
such award. Prior to the settlement of a Restricted Stock Unit Award, the holder
thereof shall not have any rights as a stockholder of the Company with respect
to the shares of Common Stock subject to such award, except to the extent that
the Committee, in its sole discretion, may grant dividend equivalents on
Restricted Stock Unit Awards as provided above. No shares of Common Stock and no
certificates representing shares of Common Stock that are the subject to a
Restricted Stock Unit Award shall be issued upon the grant of a Restricted Stock
Unit Award. Instead, shares of Common Stock subject to Restricted Stock Unit
Awards and the certificates representing such shares of Common Stock shall only
be distributed at the time of settlement of such Restricted Stock Unit Awards in
accordance with the terms and conditions of this Plan and the Agreement relating
to such Restricted Stock Unit Award.

3.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any vesting, in whole
or in part, or forfeiture and cancellation of such award upon a termination of
employment or service with the Company of the holder of such award, whether by
reason of disability, retirement, death or any other reason, shall be determined
by the Committee and as set forth in the Agreement. Notwithstanding the
foregoing, age and service requirements set forth in any individual Award
Agreement will be inapplicable in jurisdictions where they are in conflict with
implementation of the European Union Age Discrimination Directive.

 

10



--------------------------------------------------------------------------------

IV. PERFORMANCE SHARE AWARDS

4.1 Performance Share Awards. The Committee may, in its discretion, grant
Performance Share Awards to such eligible persons under Section 1.4 as may be
selected by the Committee.

4.2 Terms of Performance Share Awards. Performance Share Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a) Number of Performance Shares and Performance Measures. The number of
Performance Shares subject to any award and the Performance Measures and
Performance Period applicable to such award shall be determined by the
Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Performance Share Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such award, if
specified Performance Measures are satisfied or met during the specified
Performance Period, and for the forfeiture of such award, if specified
Performance Measures are not satisfied or met during the specified Performance
Period.

(c) Settlement of Vested Performance Share Awards. The Agreement relating to a
Performance Share Award (i) shall specify whether such award may be settled in
shares of Common Stock (including shares of Restricted Stock) or cash or a
combination thereof and (ii) may specify whether the holder thereof shall be
entitled to receive, on a current or deferred basis, dividend equivalents, and,
if determined by the Committee, interest on or the deemed reinvestment of any
deferred dividend equivalents, with respect to the number of shares of Common
Stock subject to such award. If a Performance Share Award is settled in shares
of Restricted Stock, such shares of Restricted Stock shall be issued to the
holder in book entry form or a certificate or certificates representing such
Restricted Stock shall be issued in accordance with Section 3.2(c) and the
holder of such Restricted Stock shall have such rights of a stockholder of the
Company as determined pursuant to Section 3.2(d). Prior to the settlement of a
Performance Share Award in shares of Common Stock, including Restricted Stock,
the holder of such award shall have no rights as a stockholder of the Company
with respect to the shares of Common Stock subject to such award and shall have
rights as a stockholder of the Company in accordance with Section 6.10.
Notwithstanding any other provision of the Plan to the contrary, payments of
cash, shares of Common Stock, or any combination thereof to any Participant in
respect of the settlement of a Performance Share Award for any Performance
Period shall not exceed $[Insert Amount], with respect to the cash payment for
such award, and shall not exceed [Insert Number] shares of Common Stock, with
respect to the Common Stock payment for such award.

4.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Unit Award, or any forfeiture and cancellation
of such award upon a termination of employment or service with the Company of
the holder of such award, whether by reason of disability, retirement, death or
any other reason, shall be determined by the Committee

 

11



--------------------------------------------------------------------------------

V. PROVISIONS RELATING TO NON-EMPLOYEE DIRECTORS

5.1 Eligibility. Each Non-Employee Director who receives a grant of options to
purchase Common Stock shall be granted such options to purchase shares of Common
Stock in accordance with this Article V. All options granted under this
Article V shall constitute Non-Qualified Stock Options.

5.2 Grants of Stock Options. Each Non-Employee Director shall be granted
Non-Qualified Stock Options as follows:

(a) Time of Grant. On [Insert Date] (or, if later, on the date on which a person
is first elected or begins to serve as a Non-Employee Director other than by
reason of termination of employment), and, thereafter, on the date of each
annual meeting of stockholders of the Company, each person who is a Non-Employee
Director immediately after such meeting of stockholders shall be granted an
option to purchase a designated number of shares of Common Stock, as is
determined by the Board (which amount shall be pro-rated if such Non-Employee
Director is first elected or begins to serve as a Non-Employee Director on a
date other than the date of an annual meeting of stockholders) at a purchase
price per share equal to the Fair Market Value of a share of Common Stock on the
date of grant of such option.

(b) Exercise Period and Exercisability. For each option granted under this
Section 5.2, such option shall be exercisable, and vesting and other
requirements shall apply, if any, as shall be determined by the Committee at the
time of grant and as reflected in the Agreement. Each option granted under this
Section 5.2 shall expire [Insert Number] years after its date of grant. An
exercisable option, or portion thereof, may be exercised in whole or in part
only with respect to whole shares of Common Stock. Options granted under this
Section 5.2 shall be exercisable in accordance with Section 2.1(c).

5.3 Termination of Service.

(a) All of the terms relating to the exercise or to the vesting, in whole or in
part, or forfeiture and cancellation of such an option granted under Section 5.2
upon the holder ceasing to be a director of the Company, whether by reason of
disability, retirement, death or any other reason, shall be determined by the
Committee and as set forth in the individual award Agreement. Notwithstanding
the foregoing, age and service requirements set forth in any individual Award
Agreement will be inapplicable in jurisdictions where they are in conflict with
implementation of the European Union Age Discrimination Directive.

(b) Death Following Termination of Directorship. If the holder of an option
granted under Section 5.2 dies during the period set forth in Section 5.3(a)
following such holder’s ceasing to be a director of the Company by reason of
disability, retirement, or any other reason, each such option held by such
holder shall be exercisable only to the extent that such option is exercisable
on the date of the holder’s death and may thereafter be exercised by such
holder’s executor, administrator, legal representative, beneficiary or similar
person until and including the earliest to occur of the (i) a date which is a
specific period, as set forth in the individual award agreement, after the date
of death, if any such period is specified in the Agreement and (ii) the
expiration date of the term of such option.

 

12



--------------------------------------------------------------------------------

(c) Continuation of Service as an Employee. A holder’s directorship will not be
deemed to have terminated for purposes of this Section 5.3 if the holder
continues to provide services to the Company as an employee of the Company.

5.4 Elective Participation and Deferral of Award. In addition to any initial
one-time grant or Award under this Plan, each Non-Employee Director may from
time to time elect, in accordance with procedures to be specified by the
Committee, to receive in lieu of all or part of the cash retainer and any
meeting fees that would otherwise be payable to such Non-Employee Director,
prior to the year in which such retainer and meeting fees would otherwise be
payable during the period that such election is in effect, either (i) Restricted
Stock or Restricted Stock Units under this Plan, if available, having the terms
described in Section 5.5 (“Directors Restricted Stock”) with a Fair Market Value
as of such payment date equal to 100% (or some other percentage as determined by
the Committee in its discretion and as set forth in the Agreement), of the
foregone amount of such retainer payment and meeting fees or (ii) options under
this Plan, if available, having the terms described in Section 5.6 (“Directors
Options”) to purchase shares of Common Stock having a Fair Market Value as of
such payment date equal to 100%(or some other percentage as determined by the
Committee in its discretion and as set forth in the Agreement), of the foregone
amount of such retainer payment and meeting fees. Any election under this
paragraph 5.4 shall be made under an appropriate election form and appropriate
individual award agreement or agreements.

In addition to the foregoing, any Award to Non-Employee Directors of Restricted
Stock, Restricted Stock Units or Options under this Plan not made pursuant to an
election as described in the foregoing paragraph may be deferred through an
appropriate deferral election and shall be deferred with such terms and
conditions as specified in such deferral election.

5.5 Directors Restricted Stock. Shares of Directors Restricted Stock shall be
subject to a Restriction Period commencing on the date of grant of such award
and terminating on the specified anniversary date of the date of grant of such
award (as determined by the Committee in its discretion and as set forth in the
Agreement), shall vest if the holder of such award remains continuously in the
service of the Company as a Non-Employee Director during the Restriction Period
and shall be forfeited if the holder of such award does not remain continuously
in the service of the Company as a Non-Employee Director or employee of the
Company during the Restriction Period. A certificate or certificates
representing Directors Restricted Stock shall be issued in accordance with
Section 3.2(c) and the holder of such award shall have such rights of a
stockholder of the Company as determined pursuant to Section 3.2(d).

Notwithstanding the foregoing paragraph, if the service to the Company as a
Non-Employee Director or employee of the Company of the holder of Directors
Restricted Stock terminates or ceases to be a director or employee whether by
reason of disability, retirement, death or any other reason, the termination of
the Restriction Period shall be determined by the Committee as set forth in the
individual award Agreement. Notwithstanding the foregoing, age and service
requirements set forth in any individual Award Agreement will be inapplicable in
jurisdictions where they are in conflict with implementation of the European
Union Age Discrimination Directive.

 

13



--------------------------------------------------------------------------------

5.6 Directors Options. Each Directors Option, other than those awarded pursuant
to paragraph 5.2 above, shall be subject to the following terms and conditions
and shall contain such additional terms and conditions, not inconsistent with
the terms of this Plan, as the Committee shall deem advisable:

(a) Exercise Period and Exercisability. For each Director’s Option, such option
shall be exercisable, and vesting and other requirements shall apply, if any, as
shall be determined by the Committee at the time of grant. Each Directors Option
shall expire [Insert Number] years after its date of grant.

(b) Purchase Price. The purchase price for the shares of Common Stock subject to
any Directors Option shall be equal to 100% of the Fair Market Value of a share
of Common Stock on the date of grant of such Directors Option. An exercisable
Directors Option, or portion thereof, may be exercised in whole or in part only
with respect to whole shares of Common Stock. Directors Options shall be
exercisable in accordance with Section 2.1(c).

(c) Termination of Service. If the holder of a Directors Option ceases to be a
director of the Company by reason of whether by reason of disability,
retirement, death or any other reason, the exercise of such option shall be
determined by the Committee and as set forth in the individual award Agreement.
Notwithstanding the foregoing, age and service requirements set forth in any
individual Award Agreement will be inapplicable in jurisdictions where they are
in conflict with implementation of the European Union Age Discrimination
Directive.

If the holder of a Directors Option dies during the period set forth in the
first paragraph of this Section 5.6(c) following such holder’s ceasing to be a
director of the Company by reason of disability, retirement, or any other
reason, each such Directors Option held by such holder shall be exercisable only
to the extent that such option is exercisable on the date of the holder’s death
and may thereafter be exercised by such holder’s executor, administrator, legal
representative, beneficiary or similar person until and including the earliest
to occur of the (i) a date which is a specific period, as set forth in the
individual award agreement, after the date of death, if any such period is
specified in the Agreement and (ii) the expiration date of the term of such
option.

A holder’s directorship will not be deemed to have terminated for purposes of
this Section 5.6 if the holder continues to provide services to the Company as
an employee of the Company.

VI. GENERAL

6.1 Effective Date and Term of Plan. This Plan has been approved by the
stockholders of the Company and became effective as of [Insert Date]. This Plan
shall terminate on [Insert Date], unless terminated earlier by the Board.
Termination of this Plan shall not affect the terms or conditions of any award
granted prior to termination.

 

14



--------------------------------------------------------------------------------

6.2 Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) and Section 422 of the Code;
provided, however, that no amendment shall be made without stockholder approval
if such amendment would (a) increase the maximum number of shares of Common
Stock available under this Plan (subject to Section 6.7), (b) effect any change
inconsistent with Section 422 of the Code, (c) extend the term of this Plan or
(d) reduce the minimum purchase price of a share of Common Stock subject to an
option. No amendment may impair the rights of a holder of an outstanding award
without the consent of such holder.

Awards may be granted to Participants in jurisdictions outside the United
States. To the extent necessary or advisable to comply with applicable local
laws while concurrently aiming to achieve the purposes of the Plan, it may be
determined by the Committee that the terms and conditions applicable to those
awards granted to Participants outside the United States are different from
those under the Plan.

6.3 Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and the recipient of such
award and, upon execution by each party and delivery of the Agreement to the
Company, such award shall be effective as of the effective date set forth in the
Agreement.

6.4 Non-Transferability of Awards. Unless otherwise specified in the Agreement
relating to an award, no award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company. Except to the extent permitted by the
foregoing sentence or the Agreement relating to an award, each award may be
exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person. Except to the extent permitted
by the second preceding sentence or the Agreement relating to an award, no award
may be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any such
award, such award and all rights thereunder shall immediately become null and
void.

6.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
Federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company in the amount necessary to satisfy any such
obligation, (B) except for Canadian employees, delivery (either actual delivery
or by attestation procedures established by the Company) to the Company of
shares of Common Stock having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the amount necessary to satisfy any such obligation,
(C) authorizing the Company to withhold whole shares

 

15



--------------------------------------------------------------------------------

of Common Stock which would otherwise be delivered having an aggregate Fair
Market Value, determined as of the Tax Date, or withhold an amount of cash which
would otherwise be payable to a holder, equal to the amount necessary to satisfy
any such obligation, (D) in the case of the exercise of an Incentive Stock
Option or Non-Qualified Stock Option, a cash payment in the amount necessary to
satisfy any such obligation by a broker-dealer acceptable to the Company to whom
the optionee has submitted an irrevocable notice of exercise or (E) any
combination of (A), (B) and (C), in each case to the extent set forth in the
Agreement relating to the award; provided, however, that the Company shall have
sole discretion to disapprove of an election pursuant to any of clauses (B)-(E).
Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Any fraction of a share of Common Stock which would
be required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the holder.

6.6 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise or settlement
of such award or the delivery of shares thereunder, such award shall not be
exercised or settled and such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

6.7 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
maximum number of shares of Common Stock with respect to which options, SARs,
Stock Awards or Performance Share Awards or a combination thereof may be awarded
during any calendar year to any one person, the maximum number of shares of
Common Stock that may be issued pursuant to Awards in the form of Incentive
Stock Options, the number and class of securities subject to each outstanding
option and the purchase price per security, the terms of each outstanding SAR,
the number and class of securities subject to each outstanding Stock Award, and
the terms of each outstanding Performance Share shall be appropriately adjusted
by the Committee, such adjustments to be made in the case of outstanding options
and SARs without an increase in the aggregate purchase price or base price. The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive. If any such adjustment would result in a fractional security
being (a) available under this Plan, such fractional security shall be
disregarded, or (b) subject to an award under this Plan, the Company shall pay
the holder of such award, in connection with the first vesting, exercise or
settlement of such award, in whole or in part, occurring after such adjustment,
an amount in cash determined by multiplying (i) the fraction of such security
(rounded to the nearest hundredth) by (ii) the excess, if any, of (A) the Fair
Market Value on the vesting, exercise or settlement date over (B) the exercise
price, if any, of such award.

 

16



--------------------------------------------------------------------------------

6.8 Change in Control.

(a) (1) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section (b)(3) or (4) below in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, (i) all outstanding
options and SARS shall immediately become exercisable in full, (ii) the
Restriction Period applicable to any outstanding Restricted Stock Award shall
lapse, (iii) the Performance Period applicable to any outstanding Performance
Share shall lapse, unless otherwise provided in the award Agreement and subject
to the discretion of the Board, (iv) the Performance Measures applicable to any
outstanding award shall be deemed to be satisfied at the maximum level and
(v) there shall be substituted for each share of Common Stock available under
this Plan, whether or not then subject to an outstanding award, the number and
class of shares into which each outstanding share of Common Stock shall be
converted pursuant to such Change in Control. In the event of any such
substitution, the purchase price per share in the case of an option and the base
price in the case of an SAR shall be appropriately adjusted by the Committee
(whose determination shall be final, binding and conclusive), such adjustments
to be made in the case of outstanding options and SARs without an increase in
the aggregate purchase price or base price.

(2) Notwithstanding any provision in this Plan or any Agreement, in the event of
a Change in Control pursuant to Section (b)(1) or (2) below, or in the event of
a Change in Control pursuant to Section (b)(3) or (4) below in connection with
which the holders of Common Stock receive consideration other than shares of
common stock that are registered under Section 12 of the Exchange Act, each
outstanding award shall be surrendered to the Company by the holder thereof, and
each such award shall immediately be canceled by the Company, and the holder
shall receive, within ten days of the occurrence of a Change in Control, a cash
payment from the Company in an amount equal to (i) in the case of an option, the
number of shares of Common Stock then subject to such option, multiplied by the
excess, if any, of the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place or (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control, over the purchase price per share of
Common Stock subject to the option, (ii) in the case of a Free-Standing SAR, the
number of shares of Common Stock then subject to such SAR, multiplied by the
excess, if any, of the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place or (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control, over the base price of the SAR, (iii) in
the case of a Restricted Stock Award or Performance Share Award, the number of
shares of Common Stock or the number of Performance Shares, as the case may be,
then subject to such award, multiplied by the greater of (A) the highest per
share price offered to stockholders of the Company in any transaction whereby
the Change in Control takes place or (B) the Fair Market Value of a share of
Common Stock on the date of occurrence of the Change in Control. In the event of
a Change in Control, each Tandem SAR shall be surrendered by the holder thereof
and shall be canceled simultaneously with the cancellation of the related
option. The Company may, but is not required to, cooperate with any person who
is subject to Section 16 of the Exchange Act to assure that any cash payment in
accordance with the foregoing to such person is made in compliance with
Section 16 and the rules and regulations thereunder.

 

17



--------------------------------------------------------------------------------

(b) “Change in Control” shall mean:

(1) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of [Insert Percentage]% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Company), (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 6.8(b); provided further, that for
purposes of clause (B), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of
[Insert Percentage]% or more of the Outstanding Common Stock or [Insert
Percentage]% or more of the Outstanding Voting Securities by reason of an
acquisition by the Company, and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Common Stock or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;

(2) individuals who, as of the beginning of any consecutive [Insert Number]-year
period constitute the Board of Directors (the “Incumbent Board”) cease for any
reason to constitute at least a majority of such Board; provided that any
individual who subsequently becomes a director of the Company and whose
election, or nomination for election by the Company’s stockholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened solicitation by a Person other
than the Board for the purpose of opposing a solicitation by any other Person
with respect to the election or removal of directors, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board;

(3) the consummation of a reorganization, merger or consolidation of the Company
or sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than [Insert
Percentage]% of, respectively, the outstanding shares of common stock, and the
combined

 

18



--------------------------------------------------------------------------------

voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (ii) no Person (other
than: the Company; any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, [Insert Percentage]% or more of the Outstanding Common Stock or the
Outstanding Voting Securities, as the case may be) will beneficially own,
directly or indirectly, [Insert Percentage]% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

(4) the consummation of a plan of complete liquidation or dissolution of the
Company.

6.9 No Right of Participation or Employment. No person shall have any right to
participate in this Plan. The Committee’s selection of a person to participate
in this Plan at any time shall not require the Committee to select such person
to participate in this Plan at any other time. Neither this Plan nor any award
made hereunder shall confer upon any person any right to continued employment by
the Company, any Subsidiary or any affiliate of the Company or affect in any
manner the right of the Company, any Subsidiary or any affiliate of the Company
to terminate the employment of any person at any time without liability
hereunder.

6.10 Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

6.11 Stock Certificates. To the extent that this Plan provides for issuance of
certificates to reflect the issuance of shares of Common Stock, the issuance may
be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of the New York Stock Exchange.

6.12 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

 

19